 Case 3:19-cv-00943-NJR Document 14 Filed 05/27/20 Page 1 of 2 Page ID #157


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JEFFREY WHITEHEAD,

                     Plaintiff,

 v.                                          Case No. 19-cv-943-NJR

 NURSE HILLARY, KASSANDRA
 FREEMAN, and DEBBIE PERKINS,

                     Defendants.


                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      This matter is before the Court for case management purposes. Nurse Hillary,

Kassandra Freeman, and Debbie Perkins were issued waivers of service on January 16,

2020 (Doc. 11). On January 17, 2020, Nurse Hillary, Freeman, and Perkins returned their

summons, and their Answers were due March 16, 2020 (Docs. 12 and 13). As of this date,

the defendants failed to move, answer, or otherwise plead in response to the Complaint.

      The Federal Rules of Civil Procedure provide that the Clerk of Court must enter

default against a defendant who has failed to plead or otherwise defend. FED. R. CIV. P.

55(a). Accordingly, the Court ORDERS as follows:

      (1)    The Clerk of Court is DIRECTED to ENTER DEFAULT against
             Defendants Nurse Hillary, Kassandra Freeman, and Debbie Perkins
             in accordance with Federal Rule of Civil Procedure 55(a).

      (2)    Plaintiff is ORDERED to move for default judgment against
             Defendants on or before June 17, 2020, in accordance with Federal
             Rule of Civil Procedure 55(b).

      (3)    If Plaintiff fails to move for default judgment as set forth in this
             Order, this entire action will be dismissed as to Defendants for

                                     Page 1 of 2
Case 3:19-cv-00943-NJR Document 14 Filed 05/27/20 Page 2 of 2 Page ID #158


          failure to prosecute and/or failure to comply with an order of the
          Court.

    (4)   The Clerk of Court is DIRECTED to transmit a copy of this Order
          and the entry of default to Plaintiff and to Defendants Nurse Hillary,
          Freeman, and Perkins.


    IT IS SO ORDERED.

    DATED: May 27, 2020


                                            s/ Nancy J. Rosenstengel
                                            NANCY J. ROSENSTENGEL
                                            Chief U.S. District Judge




                                   Page 2 of 2
